Fourth Court of Appeals
                                San Antonio, Texas
                                    November 29, 2017

                                   No. 04-17-00317-CV

 LLoyd Hurt KELLNER, Trent C. Kellner, Linda Cunningham, Independent Administrator of
  The Estate of William Smith Nelson, Jr., Billie Alleen Kuhnel, Michael James Dworaczyk,
     Evelyn Hartman, Katherine Zaiontz, Otto Leo Henke, Jr., Patricia Ann Henke et al,
                                         Appellants

                                             v.

XTO ENERGY, INC., Newfield Exploration Company, Imperial Oil Company, Momentum Oil
                     & Gas, LLC and Modelo Energy, LLC,
                                    Appellees

               From the 218th Judicial District Court, Atascosa County, Texas
                             Trial Court No. 15-09-0864-CVA
                        Honorable Russell Wilson, Judge Presiding


                                      ORDER
       Appellees’ unopposed motion for extension of time to file their brief is GRANTED.
Appellees’ brief is due on December 29, 2017.


                                                  _________________________________
                                                  Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of November, 2017.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court